       Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  JANE DOE 1,
                                                  Civil Action No.
              Plaintiff,                          1:19-cv-03840-WMR
  v.

  RED ROOF INNS, INC., et al.,                  JURY TRIAL DEMANDED,
              Defendants.                       Pursuant to Fed. R. Civ. P. 38


  PLAINTIFF’S RESPONSE TO ESSEX HOTEL MANAGEMENT, LLC’S
         MOTION FOR JUDGMENT ON THE PLEADINGS

       From 2011 through 2017, Defendant Essex Hotel Management, LLC

(“Essex”) operated the Microtel and employed the staff who worked there.

Essex’s Answer, Doc. 340 ¶ 195 (Essex admits that it had a role in managing

and operating the Microtel from before 2011 until early 2017). Essex employed

the staff at the Microtel, id. ¶ 198, and “admits that it benefited financially”

from the operation of the Microtel.” Id. ¶ 196. At most, Essex’s motion for

judgment on the pleadings argues that because other corporations may also be

responsible for Plaintiff’s injuries at the Microtel—it should be dismissed at the

pleading stage. But Essex cannot escape responsibility for Plaintiff’s injuries

caused at the Microtel—a hotel run by Essex. See O.C.G.A. § 51-2-2 (a person




                                          1
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 2 of 29




shall be liable for torts committed . . . in the prosecution and within the scope of

his business”). There is simply no basis to dismiss Essex on the pleadings.1

                           STATEMENT OF FACTS2

      Plaintiff Jane Doe 1 was trafficked at Atlanta hotels from 2011 through

2016 where she was sold for commercial sex. SAC, Doc. 305 ¶ 1; Doc. 340 ¶¶

195, 198. Plaintiff’s claims against Essex arise out of her trafficking at the

Microtel Inn & Suites located at 1840 Corporate Boulevard NE, Atlanta, Georgia

30329 (“Microtel”), id. ¶ 172.

      Essex manages the Microtel and employs its staff. Id. ¶ 198; Doc. 340 ¶

198. That is, employees at the Microtel worked for Essex. Essex was also the

company that marketed, advertised, and recruited corporate accounts for the

Microtel. Id. ¶ 194; Doc. 340 ¶ 194 (admitting the allegations of paragraph 194).

And Essex was the company that managed the day-to-day operations of the

Microtel, including supervising employees, directing employee pay, maintaining

the hotel property, and monitoring hotel safety and security procedures and



1 The Court has already stayed this case during the pendency of Plaintiff’s
appeal of the Court’s April 13, 2020 orders on Motions to Dismiss. The Court’s
decision to stay this and related cases was a sound one, as the resolution of
Plaintiff’s appeal has the potential to moot or require the reconsideration of the
issues now before the Court.
2 Unless otherwise noted, pin citations to record refer to the page number affixed

in the Court’s CM/ECF heading and not to the numbers appearing in document
footers.
                                         2
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 3 of 29




crime reports. Doc. 305 ¶ 201; Doc. 340 ¶ 201.

      As the company responsible for the day-to-day operation of the Microtel,

Essex had, at a minimum, constructive knowledge of crimes there, including sex

trafficking. Id. ¶¶ 188–189. Specific facts, the truth of which must be assumed

at this stage, make this inference more than plausible. Microtel employees and

managers knew of and assisted the sex trafficking ventures that operated there.

Id. ¶ 175. For example, Microtel front desk employees acted as “look outs” and

called Jane Doe 1’s trafficker to alert him to police presence. Id. And Jane Doe

1’s trafficker (and others) used the computer in the lobby to post advertisements

for commercial sex—all in full view of Microtel employees. Id. ¶ 176.

      When at the Microtel, Plaintiff’s presence and physical appearance to

Microtel employees was suggestive of sex trafficking and dispelled any notion of

prostitution alone. Bruises and other evidence of physical beatings often

covered Plaintiff; she also appeared malnourished and sleep deprived and had

poor hygiene. Id. ¶ 183. Her failure to make eye contact, her lack of control of

any money, and close surveillance by her trafficker were all well-known signs of

trafficking. Id. Other signs of trafficking were also inescapable to hotel staff:

the excessive linens brought to her hotel room by Microtel housekeeping staff,

the trash can overflowing with condoms, and a volume of cell phones that far

outpaced the number of guests. Id. ¶ 184–185.
                                         3
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 4 of 29




      And trafficking at the Microtel was not sporadic; it was constant, open and

obvious. Id. ¶ 175. For example, Plaintiff was trafficked out of the Microtel

more than 20 separate times, sometimes for two weeks at a time. Id. ¶ 172.

Other victims, including Jane Doe 2 and Jane Doe 3, were sometimes trafficked

out of the Microtel with her. Id. ¶ 173. Buyers of commercial sex, at least 10

men per day—just for Jane Doe 1—appeared, stayed for a brief time, and then

left. Id. ¶ 174. The overall volume of foot traffic to the Microtel far exceeded

this number, given the multiple victims present. Id. In sum, the presence of

other traffickers, multiple victims, and the sheer number of buyers of

commercial sex suggested to anyone present the likelihood of trafficking, not

prostitution. Id.

      Essex knew or should have known of the prevalence of sex trafficking at

hotels in Atlanta and of its warning signs. Id. ¶¶ 190–192. The Microtel’s own

publicly available online reviews, and multiple arrests at the hotel, put Essex on

notice of the sex trafficking ventures operating there. Id. ¶ 187–189. Indeed, for

a period while Plaintiff was trafficked, the Microtel’s entire third floor was

controlled by Quintavious Obie, a sex trafficker criminally convicted under the

TVPRA who was sentenced to 21 years in United States v. Obie, 1:18-cr-0007-

ODE. Id. ¶¶ 177–181. Obie trafficked seven or more victims from the Microtel

third floor, and Microtel employees facilitated Obie’s control. Id.¶ 179.
                                         4
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 5 of 29




      Essex knowingly benefitted from Plaintiff’s trafficking by receiving a

percentage of the revenue generated by Microtel’s operation, including the

rooms in which Plaintiff was trafficked. Id. ¶¶ 421, 398, 427, 442; Doc. 340 ¶

196 (“Essex admits that it benefitted financially from the operation of the

Microtel . . .”). Essex participated in the sex trafficking venture by providing the

venue for it. Id. ¶¶ 422–425, 427.

                           PROCEDURAL HISTORY

      Plaintiff filed her original complaint on August 26, 2019 and the Amended

Complaint on November 21, 2019, asserting claims arising out of sex trafficking

at eight different hotel locations in the Atlanta area. Plaintiff named both local

owners and operators and the associated corporate hotel brands. Given the

limited publicly available information, the complex corporate structure, and use

of shell corporations within hotel groups, the Amended Complaint named

around twenty-nine defendants. Doc. 87.

      On February 7, 2020, the Court held a hearing on all the pending motions

to dismiss. At that hearing, the Court announced that it was dismissing

Plaintiff’s claims against certain corporate brand defendants. Doc. 242. By

Order entered April 13, 2020, the Court dismissed the franchise defendants,

struck portions of the Amended Complaint, and directed Plaintiff to replead her

claims. Doc. 282. Plaintiff sought entry of a Rule 54(b) judgment, which the
                                         5
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 6 of 29




Court granted on May 6, 2020. Doc. 298. The Court stayed discovery but

directed Plaintiff proceed with filing the SAC and permitted defendants to file

motions for judgment on the pleadings. Doc. 294. Plaintiff timely filed her SAC

on May 8, 2020, narrowing her claims to four hotels and fourteen defendants.

              ARGUMENT AND CITATION OF AUTHORITY

      Judgment on the pleadings is appropriate where there are no material

facts in dispute and the moving party is entitled to judgment as a matter of law.

Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). In determining

whether a party is entitled to judgment on the pleadings, the Court must accept

as true all material facts alleged in the non-moving party’s pleading and view

those facts in the light most favorable to the non-moving party. See Hawthorne

v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). If a comparison

of the competing pleadings reveals a material dispute of fact, the Court must

deny judgment on the pleadings. Perez, 774 F.3d at 1335. Viewed through this

lens, Essex’s motion should be denied.

I.    The Second Amended Complaint is Not a Shotgun Pleading.

      While the Eleventh Circuit disapproves of shotgun pleadings and affirms

dismissals on that basis, the SAC does not fit any description of a prohibited

shotgun pleading recognized by the Eleventh Circuit. In Weiland v. Palm Beach

County Sheriff’s Office, the Eleventh Circuit described four general categories of
                                         6
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 7 of 29




shotgun pleadings. 792 F.3d 1313, 1322–23 (11th Cir. 2015). Not one describes

Plaintiff’s SAC. None of these categories apply to the SAC, and Essex does not

contend that they do. Instead, Essex still seeks dismissal of the SAC as an

impermissible shotgun pleading, because of the “collective allegations against

‘Kuzzins, CC&S, Essex . . .”. Doc. 349–1 at 11, and because it contends that

Plaintiff’s allegations are “conclusory.” Id. at 12. Essex is wrong on both fronts.

   A. The incorporation of other paragraphs by reference does not
      render the SAC a shotgun pleading.

      The SAC asserts claims arising out of trafficking at four hotels—Microtel,

Suburban Extended Stay, Smyrna Red Roof Inn, and Atlanta Red Roof Inn—and

its factual allegations are organized by hotel location. For example, Part IV

describes trafficking at the Microtel including specific factual allegations against

Essex, the Microtel’s operator and day-to-day manager. The specific counts for

each hotel incorporate only those paragraphs with facts relating to that hotel.

Thus, Plaintiff incorporated only the facts relating to the Microtel into the SAC’s

Counts against Essex. See Doc. 305 ¶¶ 398–417 (Georgia RICO), 418–434

(TVPRA), 435–447 (Negligence). Far from rendering it impossible to discern

“which allegations of fact are intended to support which claims of relief,”

Weiland, 792 F.3d at 1325, this means each substantive count specifically

identifies—as if by chapter and verse—the factual allegations supporting it. No


                                         7
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 8 of 29




Eleventh Circuit precedent would authorize dismissing the SAC on this basis.

   B. The SAC permissibly defines groups of defendants.

      Although Essex protests that Plaintiff fails to specify which Defendants

allegedly took which specific actions pled in the SAC, in reality, the SAC

specifically defines the “Microtel Defendants” to include Kuzzins, CC&S and

Essex. Doc. 305 ¶ 24. In fact, in its answer, Essex admits that it employed the

staff of the Microtel and operates the hotel. Doc. 340 ¶¶ 195, 198; see Doc. 305

¶¶ 194, 198, 201. And while Plaintiff has alleged that other corporate entities

are also responsible for actions taken by Essex, including Defendants Kuzzins

Buford, LLC and CC&S, that is not grounds to dismiss Essex.

      Essex is wrong about the permissibility of pleading facts against multiple

defendants. Federal Rule of Civil Procedure 8(a)(2) requires only that a

complaint provide “a short and plain statement of the claim showing”

entitlement to relief. Neither detailed factual allegations nor “technical forms of

pleading . . . are required.” Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir.

1997). Thus, when a complaint names multiple defendants, “the allegations can

be and usually are to be read” as if the allegations are “made about [each

defendant] individually.” Id. at 1539. In short, allegations against defendants

collectively can “be fairly read to aver that all defendants are responsible for the

alleged conduct.” Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000).
                                         8
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 9 of 29




Ample authority confirms that this remains the standard post Twombly and

Iqbal. E.g., Crespo v. Coldwell Banker Mortg., 599 F. App’x 868, 872 (11th Cir.

2014) (applying post-Iqbal); FTC v. Hornbeam Special Situations, LLC, 308 F.

Supp. 3d 1280, 1288 (N.D. Ga. 2018) (rejecting argument that group pleading

rule did not apply following Iqbal).

   C. Plaintiff’s allegations are not “conclusory.”

   Essex’s selective quotation of three partial paragraphs of the SAC does not

establish that Plaintiff’s allegations are “conclusory.” Not only do the quoted

portions ignore the detailed facts about sex trafficking actually alleged by

Plaintiff, but under Rule 8(a)(2), imposing a burden on Plaintiff to plead with

specificity would be in error. In re Se. Banking Corp., 69 F.3d 1539, 1551 (11th

Cir. 1995) (The Federal Rules of Civil Procedure simply “do not permit district

courts to impose upon plaintiffs the burden to plead with the greatest specificity

they can.”). Courts must “give attention to the whole body of allegations” in a

complaint, rather than viewing allegations in isolation to render them

“meaningless,” explained Justice Souter, sitting by designation, in a TVPRA civil

action. Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (Souter, J.).

   For example, Essex quoted as conclusory the assertion that “The volume of

foot traffic of buyers to the hotel room . . . evidenced trafficking,” but omitted the

specific allegation in the same paragraph detailing how at least 10 men per day
                                          9
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 10 of 29




came to the room, stayed for a short period of time, then left and how the

presence of other victims only multiplied the number of men present. Doc. 305 ¶

174. And while Essex describes paragraph 192 as conclusory—it omits any

reference to the preceding twenty paragraphs, see id. ¶¶ 172–191, each of which

details the specific facts about open and obvious sex trafficking at the Microtel.

Plaintiff alleged twenty stays over five years, some lasting for two weeks. Id. ¶

172. Jane Doe 1, Jane Doe 2 and Jane Doe 3 were all trafficked there,

sometimes at the same time, and usually while other trafficking victims were

present with other traffickers. Id. ¶ 173. All of this took place while a convicted

sex trafficker controlled the entire third floor of the Microtel, for the purpose of

trafficking women, id. ¶ 177, and while a steady stream of male buyers—

unregistered “guests”—circulated on the Microtel property. Id. ¶ 174.

II.   Plaintiff has Alleged Essex’s Liability Under the TVPRA.3

      Under Essex’s theory of the TVPRA, a civil plaintiff must carry the same

burden of proof as if she were prosecuting a crime. That argument fails for at

least two reasons: It runs afoul of Congress’s intent in creating the TVPRA’s

civil remedy, 18 U.S.C. § 1595, and it ignores the SAC’s well-pled facts.




3As noted above, the interpretation the TVPRA’s civil cause of action is on
appeal before the Eleventh Circuit.
                                       10
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 11 of 29




    A. Plaintiff’s TVPRA claim is subject to a civil—rather than
       criminal—liability standard.

      Originally passed as a criminal statute, Congress amended the TVPRA in

2003 to give victims a civil cause of action “against the perpetrator” of a

violation of certain criminal provisions. 18 U.S.C. § 1595(a). In 2008, Congress

expanded the civil action by allowing victims to sue not only the criminal

perpetrator, but also “whoever knowingly benefits, financially or by receiving

anything of value from participation in a venture which that person knew or

should have known has engaged in an act in violation of this chapter[,].” Id.

      This expansion of civil liability includes Essex, because it (1) knowingly

benefits (2) from participation in a venture and it (3) knew or should have

known the venture “engaged in an act in violation of this chapter.” Id.4 Because

Congress intended § 1595(a) to be a broad remedial provision “it is possible for a

defendant to be civilly liable without having violated any of the criminal

portions of the TVPA.” Ricchio v. Bijal, Inc., 424 F. Supp. 3d 182, 194 (D. Mass.

2019).




4 Although it is not a requirement under § 1595(a) that Essex have any
particularized knowledge of the Plaintiff’s trafficking or knowledge of a specific
instance of force, fraud, or coercion, Plaintiff has so alleged. See infra, II.B.
                                          11
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 12 of 29




            1. The SAC alleges that Essex benefited from Plaintiff’s
               trafficking.

      Essex admits that it benefited financially from the operation of the

Microtel. Doc. 340 ¶ 196. The “knowing benefit” element is satisfied by the

rental of a room. Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (knowing

benefit satisfied by room rental); M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d 959, 964 (S.D. Ohio 2019) (same); H.H. v. G6 Hosp., LLC, No. 2:19-CV-

755, 2019 WL 6682152, at *2 (S.D. Ohio 2019) (same); A.B. v. Marriott Int'l, Inc.,

No. CV 19-5770, 2020 WL 1939678, at *15 (E.D. Pa. Apr. 22, 2020)(same); see

also Ricchio v. Bijal, 386 F. Supp. 3d at 131 (benefit is not required to reach a

certain threshold, even a de minimis benefit is sufficient).

      In addition to Essex’s admission that it benefited from the operation of the

Microtel, the SAC alleged that “Essex . . . controlled the operation of, and [was]

inextricably connected to the renting of rooms at the Microtel,” Doc. 305 ¶ 195,

and thereby “benefited financially from” the Microtel’s operation, “including

from the room revenue generated from Plaintiff’s sex trafficking.” Id. ¶ 196.

Plaintiff alleged that Essex accepted this benefit knowing the money was

exchanged to provide a venue for the sex trafficking venture that victimized

Plaintiff. Id.¶ 425. This is all the statute requires to establish a benefit.




                                         12
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 13 of 29




              2. The SAC alleges that Essex “participated in a venture” in
                 violation of the TVPRA.

       Essex argues that “association alone” is insufficient to allege liability

under the TVPRA and asserts Plaintiff must allege “some participation in the

sex trafficking act itself.” Doc. 349–1 at 11. Essex’s argument wrongly imposes

elements of a criminal violation onto the civil cause of action.

       First, by the statute’s express terms, contrary to Essex’s argument, the

TVPRA’s definition of “participation in a venture” in its criminal provisions, 18

U.S.C. § 1591(e)(4),5 does not limit a civil cause of action under § 1595. Section

1591’s definitions apply only to that section; the definition section begins, “In

this section . . . .” Id. § 1591(e).

       Second, interpreting the statute’s plain language differently would render

much of § 1595(a) meaningless and thereby violate the canon of statutory

construction that prohibits “adopt[ing] an interpretation that would render a

term meaningless.” Darrisaw v. Penn. Higher Educ. Assistance Agency, 949

F.3d 1302, 1306 (11th Cir. 2020). Importing the definition of “participation in a

venture” from § 1591—which requires that a defendant act “knowingly”—would

leave Congress’s addition of the words “should have known” in § 1595(a) without




518 U.S.C. § 1591(e)(4) states: “The term ‘participation in a venture’ means
knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).”
                                        13
       Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 14 of 29




meaning.

       The plain language of § 1595(a) establishes a negligence standard.

“[K]new or should have known in the exercise of ordinary care” is the well-

established knowledge standard of negligence, also referred to as “constructive

knowledge.” Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1497 (11th

Cir. 1985). Constructive knowledge is the “[k]nowledge that one using

reasonable care or diligence should have,” it is therefore the knowledge law

“attribute[s] . . . to a given person.”6 The legal standard applicable to § 1595,

therefore, presents a classic jury question: whether a reasonable person in a

Essex’s position, using reasonable care and diligence, should have known that it

was profiting from sex trafficking. Courts considering this standard under the

TVPRA have overwhelmingly applied a negligence standard. M.A., 425 F. Supp.

3d at 966; H.H., 2019 WL 6682152, at *3. But see Doe v. Indyke, No.

19Civ7773(ER), 2020 WL 3073219, at *8 (June 9, 2020 S.D.N.Y).

       To the extent that Essex argues the benefit it received must have been

received “because of” the facilitation of sex trafficking—it was. “Essex

participated in the sex trafficking ventures by managing the property in such a

manner as to permit sex trafficking to occur and by renting rooms to sex




6   CONSTRUCTIVE KNOWLEDGE, Black’s Law Dictionary (11th ed. 2019).
                              14
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 15 of 29




traffickers for sex trafficking at the Microtel with actual or constructive

knowledge.” Doc. 305 ¶ 427. And Microtel employees both knew of the

trafficking ventures and helped them operate and evade police by acting as “look

outs”—all of which lined Microtel’s pockets in additional room rental revenue.

Id. ¶¶ 175 (employees), 196 (rental revenue), 425 (venue). Sex trafficking cannot

occur without a place for sex. Plaintiff’s sex traffickers chose the Microtel and

paid Essex because, and only because, they were allowed to operate sex

trafficking ventures there.

   B. The SAC plausibly alleges that Essex knew or should have known
      of sex trafficking ventures at the Microtel.

      Read in a light most favorable to Plaintiff, the SAC plausibly alleges

Essex’s knowledge of the sex trafficking ventures that harmed Plaintiff. The

knowledge of Microtel employees was the knowledge of Essex, including the

employees who alerted traffickers—including Jane Doe 1’s trafficker—when

police were at the hotel and allowed a known sex trafficker to control the

Microtel’s entire third floor. Id. ¶¶ 175, 177. Unwitting visitors unlucky enough

to book a room at the Microtel observed the open and obvious crime, including

prostitution and other signs of sex trafficking. Id. ¶ 187. Microtel employees

(and therefore Essex) observed the sheer volume of men—buyers—coming and

going and the open use of the lobby computer to advertise for commercial sex, all


                                         15
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 16 of 29




indicative of sex trafficking. Id. ¶¶ 174, 176.

      The SAC alleges that a sex trafficker was convicted of sex trafficking after

trafficking seven or more women at a time for sex from the third floor of the

Microtel, which the sex trafficker controlled to such an extent that “Microtel

employees only rented rooms on the third floor with [the sex trafficker’s] prior

permission.” Doc. 305 ¶¶ 177–179. These allegations more than support an

inference that sex trafficking is so essential to Microtel’s business that its

employees gave deference to Obie, and other sex traffickers operating there.

The SAC also alleges that Microtel employees heard and saw the sex trafficking

taking place right under their noses. Confirming the presence of force, fraud, or

coercion, Plaintiff alleges that “violent incidents were audible and visible” to

employees. Id. ¶ 181.

      Finally, Essex argues that allegations that customers complained of

prostitution is insufficient to allege knowledge of sex trafficking. Doc. 349–1 at

13. Essex is wrong for two reasons. First, prostitution is a crime in Georgia,7

and Essex’s knowledge of prostitution, without more, at the Microtel is sufficient

to allege Plaintiff’s claims for violation of Georgia RICO and negligence. The



7O.C.G.A. § 16-6-9 (“A person, 18 years of age or older, commits the offense of
prostitution when he or she performs or offers or consents to perform a sexual
act, including, but not limited to, sexual intercourse or sodomy, for money or
other items of value.”)
                                         16
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 17 of 29




SAC alleges that Essex “kept a place of prostitution” in violation of O.C.G.A. §

16-6-10, and that Essex “engaged in pimping” in violation of O.C.G.A. § 16-6-

11(5). Doc. 305 ¶¶ 215–218. Both keeping a place of prostitution and pimping

constitute racketeering. Id. ¶¶ 216, 218. And allegations that Microtel

employees knew of and assisted in prostitution—criminal activity on its

premises—are sufficient to allege Essex’s violation of its duty of care to keep its

premises safe. Id. ¶ 436–447.

      Second, to the extent Essex argues that Plaintiff must allege force, fraud,

or coercion under the TVPRA to allege sex trafficking, the SAC does just that.

Implicit in Essex’s argument is the presumption that while both involve

criminal commercial sex acts, “prostitution” is consensual and therefore

distinguishable from “sex trafficking.”8 But Essex’s knowledge of consensual

criminal commercial sex at the Microtel would give rise to Essex’s knowledge of

(or that it should have known of) forced criminal commercial sex there.

      In any event, the SAC specifically alleges facts—known to Microtel

employees and Essex—showing that Plaintiff was subject to force, fraud, and

coercion. At the Microtel, the bruises covering Plaintiff evidenced physical




8 As defined under Georgia law, prostitution is not limited to voluntary acts, but
includes one who “performs, offers or consents to perform to a sexual act . . .. for
money or other items of value.” O.C.G.A. § 16-6-9.
                                        17
       Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 18 of 29




beatings by her trafficker, but she was also malnourished and sleep deprived.

Id. ¶ 183. Plaintiff was monitored by her traffickers, id., and when Microtel

employees wanted to warn of police presence, they called Plaintiff’s trafficker—

not Plaintiff. Plaintiff failed to make eye contact with employees and lacked

money and lacked control over money. Id. The absence of money is particularly

indicative of trafficking—even if one could presume any person would

voluntarily engage in 10 commercial sex transactions per day, that person would

have or control money, unlike Jane Doe 1. Further, the sheer number of buyers,

at least 10 per day, along with the overflowing trash can of condoms are further

suggestive of force, fraud or coercion. Id. ¶¶ 174, 184. These allegations all

support a reasonable inference that Plaintiff was under her trafficker’s control,

and Microtel had—at a minimum—every reason to know it.

       Whether a factfinder ultimately decides these facts are sufficient to show

that Essex’s constructive knowledge of sex trafficking is yet to be determined,

but at the pleadings stage, Plaintiff is entitled to all reasonable inferences.

Plaintiff has alleged each element of a claim for TVPRA’s civil cause of action,

and Essex’s motion should be denied.

III.   The Amended Complaint States Claims Under Georgia RICO.

       Essex contends that Plaintiff did not allege predicate acts under Georgia

RICO and seeks judgment on the pleadings on Plaintiff’s RICO claims. Essex’s
                                         18
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 19 of 29




motion should be denied, because Plaintiff alleged predicate acts for, among

others, prostitution,9 keeping a place of prostitution, and sexual servitude10

against Essex. Plaintiff’s Georgia RICO claim against Essex is Counts 13 and

14 of the SAC. In Paragraph 398, Plaintiff specifically incorporates “Part IV.A.-

B.,” paragraphs 172–201 and paragraphs 202–226. Part I.V.A.-B. describes the

facts relating to the trafficking of Plaintiff and others at the Microtel and the

relationship among the various corporate entities that own, control and operated

the Microtel. Paragraphs 202–226 describe how the Essex and other defendants

engaged in a pattern of racketeering activity, or predicate acts. All of these

paragraphs are incorporated into Counts 13 and 14. Id. ¶¶ 398, 410.

      Under O.C.G.A. § 16-14-6(c), “[a]ny person who is injured by reason of any

violation of [O.C.G.A. §] 16-4-4 shall have a cause of action” against the violator.

A person violates O.C.G.A § 16-14-4(a) when it obtains money, directly or

indirectly, through a pattern of racketeering activity. A defendant may commit

an act of racketeering activity individually or as a party to the crime. Akintoye

v. State, 798 S.E.2d 720, 724-25 (Ga. Ct. App. 2017);11 Whaley v. State, 808

S.E.2d 88, 92 (Ga. Ct. App. 2017) (A defendant may violate RICO itself as a




9 O.C.G.A. §§ 16-6-10 and 16-6-11.
10 O.C.G.A. § 16-5-46(c)(3).
11 See O.C.G.A. § 16-2-21 (party to a crime).

                                         19
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 20 of 29




party to the crime.) Evidence of two related acts of racketeering activity

(defined in O.C.G.A. § 16-14-3(5)(A) and commonly referred to as “predicate

acts”) is sufficient to constitute a pattern. Dorsey v. State, 615 S.E.2d 512, 518-

19 (Ga. 2005). Financial gain is sufficient to link acts of racketeering activity

into a pattern. Overton v. State, 671 S.E.2d 507, 517-18 (Ga. Ct. App. 2008); see

also O.C.G.A. § 16-14-2(b).

      Plaintiffs easily alleged at least two predicate acts against Essex,

including violations of Georgia’s prostitution and sexual servitude statutes. A

person who exercises control over a place commits the offense of keeping a place

of prostitution if he “knowingly grants or permits the use of such place for the

purpose of prostitution.” O.C.G.A.§ 16-6-10. That knowledge may be actual or

implied. Frazier v. State, 91 S.E.2d 85, 87 (Ga. Ct. App. 1956); Smith v. State,

182 S.E. 816, 818 (Ga. Ct. App. 1935). And the defendant need only indirectly

contribute to the prohibited use. Clifton v. State, 53 Ga. 241, 243 (1874); Kessler

v. State, 46 S.E. 408 (Ga. 1904).

      Plaintiff alleged that Essex exercised control over the Microtel and

knowingly allowed it to be used for prostitution. Doc. 305 ¶¶ 172–192.

Plaintiffs were prostituted at both hotels on hundreds of occasions and they

personally witnessed others being prostituted at the same hotels at the same

time. Id. Essex cannot on the one hand, acknowledge Plaintiff’s prostitution
                                         20
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 21 of 29




allegations (for purposes of alleging they are insufficient to allege knowledge of

sex trafficking), and on the other hand completely ignore them for purposes of

Plaintiff’s RICO claim.

      Similarly, Plaintiff alleged Essex violated Georgia’s sexual servitude

statute. The sexual servitude statute is violated when a person knowingly

benefits financially or receives anything of value from the sexual servitude of

another. O.C.G.A. § 16-5-46(c)(3). Sexual servitude under O.C.G.A. § 16-5-

46(a)(8), similar to sex trafficking under the TVPRA, includes sexually explicit

conduct in exchange for anything of value where the conduct “is induced or

obtained …. [b]y coercion or deception.” O.C.G.A. § 16-5-46(a)(8). Essex

received pecuniary gain from the sexual servitude of Plaintiffs and others.

Plaintiffs alleged that the Microtel employees, Essex employees, who knowingly

accepted room rental payments derived from the sexual servitude of the

Plaintiffs and others were acting within the scope of their employment and were

aware of and participated in the racketeering activity. Moreover, Plaintiff

alleged that accepting rental payments from known sex trafficking operations

was a regular occurrence at the Microtel.

      Plaintiff’s allegations relating to the frequency and length of stays, the

number of buyers, and Essex’s knowledge of online reviews, direct customer

complaints, and the open and obvious conduct viewed its inspectors allege
                                        21
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 22 of 29




violations of Georgia law that qualify as RICO predicate acts. For example,

Plaintiff also alleged Essex was aware of online complaints and direct guest

complaints, allegations included the date and content of some complaints. Doc.

305 ¶ 187. But they were not just aware of trafficking and prostitution, they

jointly ventured with a trafficker who was allowed to operate an entire floor of

the hotel as a place of prostitution. Id. ¶ 177–182. And because these

allegations do not sound in fraud, they are not subject to the particularity

requirements of Rule 9(b). Plaintiffs’ allegations are more than sufficient to

state a substantive Georgia RICO claims against Essex.

      Plaintiffs also sufficiently alleged that Essex engaged in a RICO

conspiracy in violation of O.C.G.A. § 16-14-4(c). Essex contends that Plaintiff

has not alleged a RICO conspiracy claim against it because they were

conclusory, and do not allege an overt act by Essex. A person engages in RICO

conspiracy when “together with one or more persons [he] conspires to violate

[O.C.G.A. § 16-14-4(a)] and any one or more of such persons commits any overt

act to effect the object of the conspiracy.” O.C.G.A. § 16-14-4(c)(1); see also,

Cotman v. State, 804 S.E.2d 672, 684 (Ga. Ct. App. 2017).

      Under Georgia RICO conspiracy law, “The type of agreement necessary to

form a conspiracy is not the ‘meeting of the minds’ necessary to form a contract

and may be a ‘mere tacit understanding between two or more people that they
                                         22
      Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 23 of 29




will pursue a particular criminal objective.’” Kilgore v. State, 305 S.E.2d 82, 90

(Ga. 1983); Akintoye, 798 S.E.2d at 724 (applying Kilgore to an alleged RICO

conspiracy).

      Plaintiffs have alleged facts plausibly showing years of rampant sex

trafficking, sexual servitude and prostitution at the Microtel. This is sufficient,

at the pleading stage, to support an inference that there was a tacit

understanding to permit and facilitate criminal conduct and retain the economic

benefits of that conduct. Williamson v. State, 685 S.E.2d 784, 792–93 (Ga. Ct.

App. 2009) (finding sufficient evidence of tacit understanding to sell

methamphetamine from defendant’s house, noting defendant’s statement that “I

don’t see because I don’t want to”); Aquilera v. State, 667 S.E.2d 378, 381 (Ga.

Ct. App. 2008) (tacit understanding can be inferred from the nature of the acts

done in the relationship of the parties, the interest of the alleged conspirators,

and other circumstances). Having entered into such an understanding, Essex is

liable for the acts of its co-conspirators. Akintoye, 798 S.E.2d at 724 (“It is well

settled that when individuals associate themselves in an unlawful enterprise,

any act done in pursuance of the conspiracy by one or more of the conspirators is

in legal contemplation the act of all.”).

IV.   Plaintiff’s Negligence Claims are Timely.

      Plaintiff’s alleged claims for negligence against Essex, the company that
                                            23
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 24 of 29




employed the individuals who worked at the Microtel, who assisted, facilitated

and were complicit in Plaintiff’s trafficking. And even if Microtel employees

were not engaged in the sex trafficking itself, they knew or should have known

of rampant criminal activity taking place at the Microtel—they had constructive

knowledge. And despite Essex’s assertions, specificity is not required to plead a

negligence claim. In re Se. Banking Corp., 69 F.3d at 1551.

      This Court should not dismiss Plaintiff’s negligence claims against Essex

based on the statute of limitations because Plaintiff’s claims were tolled and are

therefore timely. “A dismissal for failure to state a claim on statute of

limitations grounds is appropriate ‘only if it is apparent from the face of the

complaint that the claim is time-barred.’” United State ex rel. Hunt v. Cochise

Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir. 2018) (quoting La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)). A statute of

limitation bar is an affirmative defense, which plaintiffs are not required to

negate in their complaint. La Grasta, 358 F.3d at 845.

      Essex contends that because the statute of limitation for a negligence

claim is two years, see O.C.G.A. § 9-3-33, Plaintiff’s negligence claims are time-

barred. It fails to recognize, however, that O.C.G.A. § 9-3-99 tolled the

negligence limitations period for six years because Plaintiff’s claims arise out of

crimes committed against her. Plaintiff therefore had eight years to timely
                                         24
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 25 of 29




assert her negligence claim. Section “9-3-99 provides for tolling as to ‘any cause

of action in tort’ brought by a crime victim that ‘arises out of the facts and

circumstances relating to the commission of such alleged crime[.]’.” Harrison v.

McAfee, 788 S.E.2d 872, 876 (Ga. Ct. App. 2016) (quoting O.C.G.A. § 9-3-99). In

Harrison, an unknown perpetrator shot the plaintiff while he was at the

defendant’s bar. Id. More than two years later, the plaintiff filed a premises

liability lawsuit against the bar. Id. The Harrison court held the plaintiff’s

claim was timely because he was a victim of an alleged crime and his lawsuit

asserted a tort claim arising out of that crime. Id. at 876, 878–79. In fact, § 9-3-

99 tolled the limitation period even the unknown perpetrator had “yet to be

arrested or prosecuted.” Id. at 873.

      Similarly, Plaintiff is the “victim of [] alleged crime[s],” at Essex’s hotel

and her cause of action “arises out of the facts and circumstances relating to the

commission of such alleged crime[s].” O.C.G.A. § 9-3-99. The limitation period

for her negligence claim was tolled for six years because no prosecution of those

crimes has yet become final, nor has the time elapsed to pursue a prosecution for

those crimes.12 Plaintiff’s negligence claims are time-barred only to the extent



12If the legislature had intended to limit the application of O.C.G.A. § 9-3-99 to
cases in which a prosecution had been initiated, it could have done so. “It did
not, and any undesirable result is a matter properly addressed by the General
Assembly rather than the courts.” Harrison, 788 S.E.2d at 879.
                                        25
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 26 of 29




they relate to crimes occurring more than eight years prior to filing this action.

Plaintiff’s negligence claims arising out of crimes committed at the Microtel

from 2011 through 2016 are timely.

      Respectfully submitted this 25th day of August, 2020.

                                             /s/ Tiana S. Mykkeltvedt
                                             John E. Floyd
                                             Georgia Bar No. 266413
                                             floyd@bmelaw.com
                                             Manoj S. Varghese
                                             Georgia Bar No. 734668
                                             varghese@bmelaw.com
                                             Tiana S. Mykkeltvedt
                                             Georgia Bar No. 533512
                                             mykketlvedt@bmelaw.com
                                             Amanda Kay Seals
                                             Georgia Bar No. 502720
                                             seals@bmelaw.com
                                             Michael R. Baumrind
                                             Georgia Bar No. 960296
                                             baumrind@bmelaw.com

BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile

                                             Jonathan S. Tonge
                                             jtonge@atclawfirm.com
                                             Georgia Bar No. 303999
                                             Patrick J. McDonough
                                             Georgia Bar No. 489855
                                             pmcdonough@atclawfirm.com
                                             Trinity Hundredmark
                                             Georgia Bar No. 140808
                                        26
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 27 of 29




                                            thundred@atclawfirm.com

ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097
(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                       Attorneys for Plaintiff Jane Doe 1




                                       27
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 28 of 29




                                  CERTIFICATION

      The undersigned counsel hereby certifies that PLAINTIFF’S

RESPONSE TO ESSEX HOTEL MANAGEMENT, LLC’S MOTION FOR

JUDGMENT ON THE PLEADINGS was prepared using 13-point Century

Schoolbook font and complies with the margin and type requirements of this

Court, per L.R. 5.1 (N.D. Ga.).

      This 25th day of August, 2020.

                                             /s/ Tiana S. Mykkeltvedt
                                             Tiana S. Mykkeltvedt
                                             Georgia Bar No. 533512




                                  Rule 5.1 Certificate
     Case 1:19-cv-03840-WMR Document 375 Filed 08/25/20 Page 29 of 29




                        CERTIFICATE OF SERVICE

      I hereby certify that on August 25, 2020, I served a true and correct copy

of PLAINTIFF’S RESPONSE TO ESSEX HOTEL MANAGEMENT, LLC’S

MOTION FOR JUDGMENT ON THE PLEADINGS using the Court’s

CM/ECF system, which will automatically email the document to all counsel of

record.



      This 25th day of August, 2020.


                                          /s/ Tiana S. Mykkeltvedt
                                          Tiana S. Mykkeltvedt
                                          Georgia Bar No. 533512




                          Certificate of Service Page 1
